IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-1382

                                 Filed: 5 July 2016

Buncombe County, No. 13 CVS 4551

J. RANDY HERRON, Petitioner,

             v.

NORTH CAROLINA BOARD               OF    EXAMINERS       FOR    ENGINEERS       AND
SURVEYORS, Respondent.


      Appeal by respondent from order entered 15 September 2015 by Judge Marvin

P. Pope, Jr., in Buncombe County Superior Court. Heard in the Court of Appeals 26

May 2016.


      Long Parker Warren Anderson & Payne, P.A., by Robert B. Long, Jr., and
      Andrew B. Parker, for petitioner-appellee.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by Patricia P. Shields, for
      respondent-appellant.


      ZACHARY, Judge.


      The North Carolina Board of Examiners for Engineers and Surveyors

(respondent) appeals from an order of the trial court that reversed respondent’s order

revoking the land surveyor’s license held by J. Randy Herron (petitioner). In its

order, the trial court concluded that the procedures followed by respondent in its

revocation of petitioner’s surveyor’s license “violated the Petitioner’s Due Process

rights to a fair and impartial hearing by an unbiased fact-finder” and “constituted

unlawful procedure.” On this basis, the trial court reversed and vacated respondent’s
                HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



order revoking petitioner’s surveyor’s license, and remanded for a hearing de novo

before an Administrative Law Judge. On appeal, respondent argues that the trial

court erred in reaching these conclusions and in reversing respondent’s order. We

agree.

                                        I. Background

         Respondent is an administrative agency that was established under Chapter

89C of the North Carolina General Statutes and that is charged with regulation of

the practice of land surveying in North Carolina. “Chapter 89C of the General

Statutes . . . provides that, ‘[i]n order to safeguard life, health, and property, and to

promote the public welfare, the practice of engineering and the practice of land

surveying in this State are hereby declared to be subject to regulation in the public

interest.’ ” In re Suttles Surveying, P.A., 227 N.C. App. 70, 75, 742 S.E.2d 574, 578

(2013), disc. review improvidently allowed, 367 N.C. 319, 754 S.E.2d 416 (2014).

         Petitioner was first licensed as a land surveyor in 1989. In July 2004,

respondent notified petitioner that, after a review of plats prepared by petitioner,

respondent found “sufficient evidence which supports a charge of gross negligence,

incompetence, or misconduct.”      Respondent issued a formal reprimand against

petitioner, imposed a civil penalty of $2000.00, and required petitioner to complete a

continuing education course in professional ethics within ninety days. Petitioner

failed to complete the required course within ninety days and in April 2005,



                                          -2-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



respondent suspended petitioner’s surveyor’s license, which was reinstated after he

completed the professional ethics class. In November 2009, respondent again notified

petitioner that, following its investigation into several plats prepared by petitioner,

respondent had evidence of gross negligence, incompetence, or misconduct.

Petitioner did not contest this ruling and in May 2010, respondent imposed a civil

penalty of $2000.00 against petitioner and suspended petitioner’s surveyor’s license

for a period of three months, after which petitioner’s license was reinstated. The

record thus establishes that at the time of the events giving rise to this appeal,

respondent had previously imposed formal discipline against petitioner on two

occasions.

      In November 2011, less than two years after respondent had suspended

petitioner’s surveyor’s license for three months, respondent sent petitioner an annual

notification regarding renewal of his surveyor’s license. Respondent informed

petitioner that his surveyor’s license would expire on 31 December 2011 unless

renewed. Although petitioner had been subject to the annual renewal requirement

for more than twenty years, he failed to renew his surveyor’s license in a timely

fashion. Petitioner’s surveyor’s license was suspended from 31 January 2012 until

petitioner renewed his license on 28 February 2012. During February 2012, while

petitioner’s surveyor’s license was suspended, petitioner conducted surveys, signed

and certified five plats, and recorded one survey plat with the Haywood County



                                         -3-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



Register of Deeds. Petitioner admitted that he practiced surveying while his license

was inactive or expired, in violation of N.C. Gen. Stat. § 89C-16(c) (2015).

      On 13 June 2012, respondent sent petitioner a letter informing him that it was

investigating petitioner’s practice of surveying while his license was expired. The

letter stated that during this investigation respondent had reviewed the five plats

that petitioner signed and sealed in February 2012, and had determined that these

plats violated certain provisions of the North Carolina Administrative Code (NCAC)

governing the practice of surveying.      On 14 November 2012, respondent mailed

petitioner a Notice of Contemplated Board Action, informing petitioner that

respondent intended to revoke petitioner’s surveyor’s license, but that petitioner had

the right to request “a settlement conference and a formal hearing of [this] matter in

the event that it could not be resolved consensually.” Petitioner requested a

settlement conference and on 28 February 2013, petitioner and his counsel met with

respondent’s Settlement Conference Committee. The Committee’s recommendation

was that petitioner’s surveyor’s license be revoked without a hearing, unless a

hearing was requested by petitioner.

      On 13 March 2013, respondent conducted a meeting of its Board. During this

meeting a Board member moved that the Board “approve [the] consent agenda as

presented.” The “consent agenda” included “Board-authorized case openings, comity

applications, firm applications for nine professional corporations, 17 limited liability



                                          -4-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



companies, [and] two business firms, one Chapter 87 corporation name change

request, four d/b/a requests, minutes, settlement committee recommendations, and

[a] request for retired status[.]” The written materials that accompanied the consent

agenda included a written report by the Settlement Conference Committee

concerning petitioner’s case, with all identifying information redacted.           The

Settlement Conference Committee recommended that petitioner’s surveyor’s license

should be revoked “without [a] hearing unless requested by [petitioner].” However,

none of the Board members reviewed the written materials associated with

petitioner’s case. Instead, the Board summarily passed the motion to approve the

consent agenda in its entirety, without discussion or review of the individual items

on the agenda. As a result, although respondent unanimously approved the consent

agenda that included petitioner’s case, none of the Board members were “aware of

the facts of the settlement conference . . . [or ] of the settlement recommendations” of

the committee until the formal hearing on petitioner’s case.

      On 14 August 2013, respondent wrote to petitioner, acknowledging his request

for a formal hearing and setting out the specific allegations against petitioner. On 11

and 12 September 2013, several months after the Board meeting at which the Board

had approved the consent agenda that included the Settlement Conference

Committee’s recommendation concerning petitioner’s case, respondent conducted a

hearing on the allegations against petitioner. The two Board members who had



                                          -5-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



served on the Settlement Conference Committee - the Board’s public member and

Gary Thompson, a surveyor member of the Board - were recused from participation

in the hearing. Despite this precaution, at the outset of the hearing, petitioner moved

that his case be heard by an Administrative Law Judge instead of by respondent.

Petitioner’s motion was based on the fact that at the March 2013 Board meeting,

respondent had approved the consent agenda that included a recommendation by the

Settlement Conference Committee that petitioner’s surveyor’s license be revoked

without a hearing unless a hearing was requested by petitioner. The record indicates,

as discussed above, that the Board had passed a motion for a blanket approval of the

entire consent agenda, but had not read or heard any information concerning

petitioner’s case in particular, and had not even known that the Committee was

recommending revocation of petitioner’s license. Petitioner, however, argued that the

fact that the Board previously approved a consent agenda including his case was

sufficient to establish that respondent had prejudged his case and could not afford

him a “disinterested” review of the evidence. After a brief recess, petitioner’s motion

was denied, and each of the Board members stated on the record that he could be

impartial.

      At the hearing, David Evans, respondent’s assistant executive director,

testified that in February 2012 he was informed that petitioner was practicing

surveying without a license. Review of the records of the Haywood County Register



                                         -6-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



of Deeds revealed that petitioner had signed five plats during February 2012, while

his license was suspended. Respondent therefore established a Settlement

Conference Committee to conduct further investigation into petitioner’s practice of

surveying while his license was suspended and also into whether the plats that

petitioner signed in February 2012 complied with respondent’s rules for the

preparation of plats.

      Kristopher Kline was respondent’s primary witness on the issue of petitioner’s

compliance with the standards of practice for land surveyors. Mr. Kline had been a

licensed land surveyor for over twenty years, had extensive experience in teaching

and writing on subjects related to surveying, and had served for three years as the

chairman of the education committee of the North Carolina Society of Surveyors.

Although Mr. Kline practices surveying in Haywood County, he also testified that the

rules and standards for surveying and preparation of plats are uniform across North

Carolina. Mr. Kline was familiar with petitioner’s work as a surveyor, and had

observed a “regular pattern of substandard work” by petitioner over a period of years.

Mr. Kline had previously reported petitioner to respondent for failure to comply with

the requirements for surveyors.     Mr. Kline had examined the plats signed by

petitioner while his license was suspended and found numerous violations of the rules

for the preparation of plats or property survey maps. The defects that Mr. Kline

observed in petitioner’s plats may be generally summarized as follows:



                                         -7-
                 HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                        Opinion of the Court



               1. Practice of surveying without a license.

               2. Failure to indicate or mark any ties or tie lines on some
               of his plats.1

               3. Failure to employ ties that are external to the parcel
               being surveyed, including ties to the corners of an adjoining
               parcel so long as neither corner is on a common boundary
               line.

               4. Repeated failure to properly mark right of ways (ROWs),
               including failure to indicate the source of a ROW, its width,
               and where the ROW crosses the property’s boundary line.

               5. Failure to include a ROW that appeared in a prior map,
               based on petitioner’s belief that it was not a valid ROW or
               easement.

               6. Lack of monumentation.2

               7. Petitioner’s practice of signing his plats in red ink, which
               he admitted was done to make it harder for a plat to be
               copied, although N.C. Gen. Stat. § 37-40 requires the
               signature to be legible and the plat to be reproducible.

       Mr. Kline testified that the ties employed by petitioner in his plats did not

comply with the purpose of a surveying tie as stated in respondent’s Survey Ties

Guidelines manual (“the Guidelines”), which is provided to North Carolina surveyors.

The Guidelines provide that “[t]he purpose of a tie is to reproduce a boundary when

all or most of the property corners have been destroyed, or to verify the position of




       1  In the practice of surveying, a tie consists of a link between a point on the property being
surveyed with another point that has previously been surveyed.
        2 The United States Bureau of Land Management defines a “monument” as a “physical

structure, such as an iron post . . . which marks the location of a corner point.”

                                                -8-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                    Opinion of the Court



any given corner without the necessity of resurveying the entire tract of land.” The

Guidelines further instruct surveyors that:

             The North Carolina Board of Examiners for Engineers and
             Surveyors is providing this document to serve as an
             interpretative guide for proper ties to comply with Board
             Rule 21-56.1602(g). The variation in surveys makes it
             difficult to prepare a finite list of procedures for proper ties.
             Use of the ties shown and described herein will assure the
             Professional Land Surveyor (PLS) that a tie will comply
             with the requirements for a tie in the Board Rules.
             Professional judgment must be used to prepare and
             document a tie on a plat or report of survey. Variations
             from the examples given here may be acceptable to the
             Board if the intent of the rule is met.

      The ties depicted in the Guidelines are all ties to points outside the property

being surveyed. Mr. Kline testified that without a tie to an external point, it would

not be possible to reproduce the survey without conducting a new survey. No evidence

was elicited to contradict that point.

      Petitioner presented the testimony of three local attorneys whose practices

included real estate transactions, each of whom testified that he considered petitioner

to be a competent surveyor and had found petitioner’s surveys to be adequate for his

use. However, each of petitioner’s witnesses also testified that he was unfamiliar

with the rules and regulations governing the practice of surveying and did not know

whether petitioner’s plats met these requirements.

      Petitioner testified at the hearing and admitted that he had practiced

surveying during February 2012 while his license was suspended. Petitioner also


                                           -9-
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



admitted that the Guidelines stated that the purpose of marking and indicating ties

in a plat was to enable another surveyor to reconstruct the survey in the event that

the property’s corners were destroyed, and that without external ties this situation

would require a new survey. However, petitioner also tendered various explanations

for why he believed that his plats were in compliance with the rules for the practice

of surveying. Petitioner generally conceded that he was “in the wrong” and that it

was appropriate for respondent to impose discipline against him, and admitted that

he had been disciplined by respondent on two prior occasions.

      On 19 September 2013, respondent issued its final decision revoking

petitioner’s land surveying license. Petitioner appealed to the Buncombe County

superior court. Following a review of the record in August 2015, the trial court

entered an order on 15 September 2015. In its order, the trial court concluded that

the administrative procedure followed by respondent, in which the Settlement

Conference Committee made a recommendation, followed by a full hearing if

requested by petitioner, constituted a violation of petitioner’s due process right to a

“fair and impartial hearing by an unbiased fact finder and adjudicator[.]” The trial

court reversed and vacated respondent’s final decision and ordered that the case be

“remanded to Respondent to cause an Administrative Law Judge to be appointed,

which appointed Administrative Law Judge shall hear this matter de novo to render




                                         - 10 -
               HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                    Opinion of the Court



a final decision in this matter.” Respondent noted an appeal to this Court from the

trial court’s order.

                                    II. Standard of Review

       N.C. Gen. Stat. § 150B-43 provides that “[a]ny person who is aggrieved by the

final decision in a contested case, and who has exhausted all administrative remedies

made available to him by statute or agency rule, is entitled to judicial review of the

decision.” N.C. Gen. Stat. § 150B-51(b) authorizes a trial court to reverse or modify

an agency’s decision if the petitioner’s substantial rights have been prejudiced

because the agency’s findings, inferences, conclusions, or decisions are:

              (1) In violation of constitutional provisions;

              (2) In excess of the statutory authority or jurisdiction of the
              agency;

              (3) Made upon unlawful procedure;

              (4) Affected by other error of law;

              (5) Unsupported by substantial evidence admissible under
              [N.C. Gen. Stat. §§] 150B-29(a), 150B-30, or 150B-31 in
              view of the entire record as submitted; or

              (6) Arbitrary, capricious, or an abuse of discretion.

       “ ‘The North Carolina Administrative Procedure Act governs both trial and

appellate court review of administrative agency decisions.’ ‘On judicial review of an

administrative agency’s final decision, the substantive nature of each [issue on

appeal] dictates the standard of review.’ ” Nanny's Korner Care Ctr. v. N.C. Dep’t of


                                           - 11 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



Health & Hum. Servs., 234 N.C. App. 51, 57, 758 S.E.2d 423, 427 (2014) (quoting Eury

v. N.C. Employment Security Comm., 115 N.C. App. 590, 596, 446 S.E.2d 383, 387,

disc. review denied, 338 N.C. 309, 451 S.E.2d 635 (1994), and N.C. Dep’t of Env’t &

Natural Res. v. Carroll, 358 N.C. 649, 658, 599 S.E.2d 888, 894 (2004)). “ ‘The first

four grounds for reversing or modifying an agency’s decision . . . may be characterized

as ‘law-based’ inquiries,’ while ‘[t]he final two grounds . . . may be characterized as

‘fact-based’ inquiries.’ ” Nanny’s Korner, 234 N.C. App. at 58, 758 S.E.2d at 427

(quoting Carroll, 358 N.C. at 659, 599 S.E.2d at 894).

      “ ‘[Q]uestions of law receive de novo review,’ whereas fact-intensive issues ‘such

as sufficiency of the evidence to support [an agency’s] decision are reviewed under the

whole-record test.’ ” Carroll, at 358 N.C. 659, 599 S.E.2d at 894 (quoting In re Greens

of Pine Glen Ltd. P’ship, 356 N.C. 642, 647, 576 S.E.2d 316, 319 (2003)). “ ‘Under a

de novo review, the court considers the matter anew and freely substitutes its own

judgment’ for that of the lower tribunal.” Craig v. New Hanover Cty. Bd. of Educ., 363

N.C. 334, 337, 678 S.E.2d 351, 354 (2009) (quoting Pine Glen, 356 N.C. at 647, 576

S.E.2d at 319). “ ‘Under the whole record test, the reviewing court must examine all

competent evidence to determine if there is substantial evidence to support the

administrative agency’s findings and conclusions.’ ” Blackburn v. N.C. Dep’t of Pub.

Safety, __ N.C. App. __, __, 784 S.E.2d 509, 517-18 (2016) (quoting Henderson v. N.C.

Dept. of Human Resources, 91 N.C. App. 527, 530, 372 S.E.2d 887, 889 (1988)).



                                         - 12 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                    Opinion of the Court



“Substantial evidence” is defined as “relevant evidence a reasonable mind might

accept as adequate to support a conclusion.” N.C. Gen. Stat. § 150B-2(8b) (2015). It

is well-established that:

             In reviewing the whole record, the trial court “is not the
             trier of fact but rather sits as an appellate court and may
             review both (i) sufficiency of the evidence presented to the
             municipal board and (ii) whether the record reveals error
             of law.” “It is not the function of the reviewing court, in
             such a proceeding, to find the facts but to determine
             whether the findings of fact made by the Board are
             supported by the evidence before the Board.” . . . The trial
             court examines the whole record to determine whether the
             Board’s decision is supported by competent, material, and
             substantial evidence. In doing so, “the trial court may not
             weigh the evidence presented to the agency or substitute
             its own judgment for that of the agency.”

Good Neighbors v. County of Rockingham, __ N.C. App. __, __, 774 S.E.2d 902, 907-

08 (quoting Capricorn Equity Corp. v. Town of Chapel Hill Bd. of Adjust., 334 N.C.

132, 136, 431 S.E.2d 183, 186 (1993), In re Campsites Unlimited, 287 N.C. 493, 498,

215 S.E.2d 73, 76 (1975), and Cumulus Broadcasting, LLC v. Hoke Cnty. Bd. of

Comm’rs, 180 N.C. App. 424, 426, 638 S.E.2d 12, 15 (2006)), disc. rev. denied, 368

N.C. 429, 778 S.E.2d 78 (2015).

                            III. Trial Court’s Ruling on Due Process

      The trial court vacated and reversed respondent’s final decision and remanded

the case for the appointment of an administrative law judge, based upon the trial

court’s conclusion that the procedure employed by respondent violated petitioner’s



                                           - 13 -
               HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



right to due process of law. We conclude that the trial court erred in reaching this

conclusion.

      Without question, “ ‘[p]rocedural due process requires that an individual

receive adequate notice and a meaningful opportunity to be heard before he is

deprived of life, liberty, or property.’ Moreover, a professional license, such as a

surveyor’s license, is a property interest, and is thus protected by due process.”

Suttles, 227 N.C. App. at 77, 742 S.E.2d at 579 (quoting In re Magee, 87 N.C. App.

650, 654, 362 S.E.2d 564, 566 (1987)). In this case, the trial court found and concluded

that petitioner’s right to due process was violated in that he did not receive a hearing

before a fair and unbiased tribunal.

              Whenever a government tribunal . . . considers a case in
              which it may deprive a person of life, liberty or property, it
              is fundamental to the concept of due process that the
              deliberative body give that person’s case fair and open-
              minded consideration. “A fair trial in a fair tribunal is a
              basic requirement of due process.”

Crump v. Bd. of Education, 326 N.C. 603, 613, 392 S.E.2d 579, 584 (1990) (quoting In

re Murchinson, 349 U.S. 133, 136, 99 L. Ed. 942, 946 (1955)). In Crump, our Supreme

Court discussed the term “bias”:

              While the word “bias” has many connotations in general
              usage, the word has few specific denotations in legal
              terminology. Bias has been defined as “a predisposition to
              decide a cause or an issue in a certain way, which does not
              leave the mind perfectly open to conviction,” Black’s Law
              Dictionary 147 (5th ed. 1979)[.] . . . Bias can refer to
              preconceptions about facts, policy or law; a person, group
              or object; or a personal interest in the outcome of some

                                          - 14 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



             determination. [The plaintiff] . . . alleged that one or more
             Board members came into his hearing having already
             decided to vote against him, based on “factual” information
             obtained outside the hearing process. This type [of] bias
             can be labeled a “prejudgment of adjudicative facts.”

Crump, 326 N.C. at 615, 392 S.E.2d at 585. In the instant case, as in Crump,

petitioner has alleged that respondent prejudged the adjudicative facts of his case.

“A party claiming bias or prejudice may move for recusal and in such event has the

burden of demonstrating ‘objectively that grounds for disqualification actually

exist.’ ” In re Ezzell, 113 N.C. App. 388, 394, 438 S.E.2d 482, 485 (1994) (quoting State

v. Kennedy, 110 N.C. App. 302, 305, 429 S.E.2d 449, 451 (1993)). “ ‘However, in order

to prove bias, it must be shown that the decision-maker has made some sort of

commitment, due to bias, to decide the case in a particular way.’ ” Smith v. Richmond

Cty. Bd. of Education, 150 N.C. App. 291, 299, 563 S.E.2d 258, 265-66 (2002) (quoting

Evers v. Pender County Bd. of Educ., 104 N.C. App. 1, 15, 407 S.E.2d 879, 887 (1991),

aff’d, 331 N.C. 380, 416 S.E.2d 3 (1992)), disc. review denied, 356 N.C. 678, 577 S.E.2d

297 (2003). “This Court has held that there is a ‘presumption of honesty and integrity

in those serving as adjudicator’ on a quasi-judicial tribunal.” In re N. Wilkesboro

Speedway, Inc., 158 N.C. App. 669, 675-76, 582 S.E.2d 39, 43 (2003) (quoting Taborn

v. Hammonds, 83 N.C. App. 461, 472, 350 S.E.2d 880, 887 (1986)).

      The trial court made the following findings of fact directly pertinent to its

conclusion that petitioner’s due process rights were violated. Other findings by the

trial court might be construed as part of the trial court’s analysis of due process. For

                                          - 15 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



example, the court’s finding that there was no substantial evidence to support

respondent’s findings that petitioner failed to comply with surveying regulations

might be intended to support the trial court’s conclusion that respondent was biased.

However, the findings and conclusions listed below are the ones that are more directly

pertinent to the issue of due process.

                                          ...

             11. . . . [O]n November 14, 2012, the Board mailed Herron
             a Notice of Contemplated Board Action, stating that the
             Board intended to revoke the land surveying certificate of
             licensure of Petitioner, and offering him an opportunity for
             a settlement conference and a formal hearing of his matter
             in the event it could not be resolved consensually.

             12. Herron requested and engaged in a settlement
             conference accompanied by his counsel on February 28,
             2013 with the Settlement Conference Committee of the
             Board, composed of two Board members, along with the
             Executive Director of the Board and Board Counsel.

             13. The Settlement Conference Committee and Herron
             were unable to resolve the issues, and Petitioner’s counsel
             requested a Board hearing.

                                          ...

             15. . . . [A]t the March 13, 2013 Board meeting of
             Respondent (“March Board Meeting”), before any notice of
             any hearing at which Herron or his counsel were permitted
             to attend and present evidence, cross-examine witnesses,
             or otherwise present a defense, the Board received factual
             information concerning this disputed matter from the
             Settlement Committee . . . without the use of Herron’s
             name, and further received the recommendation of the
             Settlement Conference Committee to revoke Herron’s


                                         - 16 -
 HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                     Opinion of the Court



license, and then affirmatively and unanimously voted to
approve the recommendation for license revocation upon
the alleged facts then made known to it.

16. The Board’s vote to revoke Herron’s surveying license
at the March Board Meeting was confirmed by letter to
Petitioner’s counsel . . . [stating] in pertinent part, that:
“The full Board at its March 13, 2013 meeting approved the
recommendation of the Settlement Conference Committee
which was to revoke Herron’s surveying Certificate of
License. The Board acknowledges the request of your client
for a hearing. . . . ”

17. Thereafter, the Board provided notice of a hearing . . .
on or about August 14, 2013 to Petitioner.

18. The hearing was held before the Board on September
11 and 12, 2013, at which hearing Herron was represented
by his counsel.

19. At the outset of such hearing, Petitioner, by and
through his counsel, moved to disqualify the Board from
hearing the contested case and that an Administrative Law
Judge should be appointed because the Board had already
made a decision before hearing evidence to approve the
recommendation of the Settlement Conference Committee
to revoke Petitioner’s license from a range of penalty
options that were available, and that constituted
prejudgment of this matter and a biased fact-finder and
adjudicator of the outcome of this matter.

20. The motion to disqualify [respondent] . . . was denied
following a closed session during which members of the
Board deliberated without further participation by
Petitioner Herron or his counsel.

21. All of the participating Board members at the
September 11, 2013 hearing, with the exception of Board
Member Willoughby, were in attendance and voted to



                            - 17 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                  Opinion of the Court



             approve the recommendation of the Settlement Conference
             Committee at the March Board Meeting.

             22. The Final Decision entered by the Board did in fact
             revoke Petitioner’s Professional Land Surveying License[.]

      Based on its findings of fact, the trial court made the following conclusions of

law regarding petitioner’s right to due process:

             3. Petitioner was entitled to a fair and impartial hearing by
             an unbiased fact finder and adjudicator under the Fifth
             Amendment to the United States Constitution, made
             applicable to the States by the Fourteenth Amendment to
             the Constitution, and under Article I, Section 19 of the
             Constitution of North Carolina.

             4. That at the March Board Meeting, where Petitioner and
             his counsel were not present or provided an opportunity to
             be heard, and prior to any hearing, the entire Board, except
             for one absent member, received facts of the case as
             submitted by the Settlement Conference Committee,
             without the name of Petitioner, and voted affirmatively to
             approve the recommendation of the Settlement Conference
             Committee to revoke Petitioner’s certificate of licensure
             without hearing unless requested by the respondent, and
             thereby was made upon unlawful procedure and violated
             the Petitioner’s Due Process rights to a later fair and
             impartial hearing.

             5. The denial of Petitioner’s motion to disqualify the Board
             from hearing the matter and for reference to an
             Administrative Law Judge, as provided in NCGS § 150B-
             40(e), and thereafter conducting the hearing violated the
             Petitioner’s Due Process rights to a fair and impartial
             hearing by an unbiased fact-finder and adjudicator
             contrary to both the aforesaid constitutional provisions and
             constituted unlawful procedure.




                                         - 18 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



      We note that petitioner did not claim, and the trial court did not find, that

anyone involved in this matter had a personal bias against petitioner individually or

on the basis of an aspect of petitioner’s identity such as race or religion. Instead, the

trial court’s ruling is based solely on an analysis of the administrative structure under

which respondent decided petitioner’s case. The trial court’s conclusion that

petitioner’s right to due process was violated was based on the following:

             1. During respondent’s March 2013 Board meeting,
             respondent passed a motion approving an extensive
             “consent agenda” that included the recommendation of the
             Settlement Conference Committee on petitioner’s case.
             None of the Board members reviewed the Committee’s
             written report, which had redacted all identifying
             information.

             2. In September 2013, respondent conducted a hearing on
             the allegations against petitioner, at which the Board
             members heard sworn testimony, received documentary
             evidence, and rendered a decision. All but one of the Board
             members at the hearing were also present at the earlier
             meeting.

      We conclude that these circumstances, which were not accompanied by

evidence that any member of respondent’s Board was personally biased against

petitioner, do not support the trial court’s holding on the issue of due process. We

have reached this conclusion for several reasons.

      We first clarify the nature of the action taken by respondent at its March 2013

meeting. The trial court found that at this meeting respondent “received factual

information concerning this disputed matter” and then “unanimously voted to


                                          - 19 -
               HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



approve the recommendation for [petitioner’s] license revocation.” The trial court also

found that respondent’s “vote to revoke” petitioner’s surveying license was confirmed

in a letter to Petitioner’s counsel. These findings suggest that at its March 2013

meeting respondent evaluated the evidence against petitioner and rendered a

decision as to the appropriate level of discipline. This implication is not accurate.

      As discussed above, the Board did not receive a presentation from the

Settlement Conference Committee at the March 2013 Board meeting. Although the

Board passed a motion for a blanket approval of the entire consent agenda that

included written materials prepared by the Committee in petitioner’s case, it did so

without reading these documents or discussing petitioner’s case. The wisdom of this

procedure, whereby significant decisions are made without discussion or review, may

be subject to question. However, our focus is not on the merits of respondent’s

internal procedures, but on whether these procedures violated petitioner’s due

process rights. The record shows that respondent’s approval of the consent agenda

did not include any review or assessment by the Board of the evidence in petitioner’s

case, or any analysis of whether revocation of petitioner’s license would be

appropriate.   As a result, the trial court’s findings of fact to the contrary lack

evidentiary support.

      The trial court essentially held that the respondent’s blending of investigative

and adjudicative functions violated petitioner’s constitutional right to due process as



                                          - 20 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



a matter of law, without requiring evidence that any individual on respondent’s

Board was biased against petitioner. We conclude that although respondent

technically “approved” the Settlement Conference Committee’s recommendation, it

did so without learning that the Committee recommended revocation of petitioner’s

license and without any exposure to the evidence or investigation that had led to this

recommendation. Moreover, this Court has previously held that “[t]there is a critical

distinction between disqualifying bias against a particular party and permissible pre-

hearing knowledge about the party’s case.” Wilkesboro Speedway, 158 N.C. App. at

676, 582 S.E.2d at 43 (citing Farber v. N.C. Carolina Psychology Bd., 153 N.C. App.

1, 9, 569 S.E.2d 287, 294 (2002), cert. denied, 356 N.C. 612, 574 S.E.2d 679 (2003)).

“ ‘[M]ere familiarity with the facts of a case gained by an agency in the performance

of its statutory duties does not disqualify it as a decisionmaker.’ ” Farber, 153 N.C.

App. at 9, 569 S.E.2d at 294 (quoting Thompson v. Board of Education, 31 N.C. App.

401, 412, 230 S.E.2d 164, 170 (1976), reversed on other grounds, 292 N.C. 406, 233

S.E.2d 538 (1977)).

      In Farber, the North Carolina Psychology Board (the respondent) assigned a

staff psychologist to investigate a report that the petitioner, a licensed psychologist,

had engaged in an improper romantic relationship with a patient. The investigator

presented his findings to respondent, with the petitioner’s name redacted, and the

respondent found probable cause to issue a formal complaint against the petitioner.



                                          - 21 -
              HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                   Opinion of the Court



At the formal hearing on the matter, the petitioner moved to disqualify those board

members who had heard the investigator’s report and sought to have his case heard

by an administrative law judge. The petitioner’s motion was denied and following

the hearing respondent suspended the petitioner’s license for two years.         The

petitioner appealed to the superior court, which reversed on the grounds that the

respondent had violated the petitioner’s due process and statutory rights. This Court

reversed the trial court, holding that:

             Regarding bias in the context of an administrative agency,
             the United States Supreme Court has cautioned that “[t]he
             contention that the combination of investigative and
             adjudicative      functions    necessarily      creates    an
             unconstitutional risk of bias in administrative adjudication
             has a much more difficult burden of persuasion to carry. It
             must overcome a presumption of honesty and integrity in
             those serving as adjudicators[.]” . . . This Court has echoed
             the Supreme Court’s warning, stating that “there is no per
             se violation of due process when an administrative tribunal
             acts as both investigator and adjudicator on the same
             matter.” Thus, “[a]bsent a showing of actual bias or unfair
             prejudice petitioner cannot prevail.”

Farber, at 153 N.C. App. 9, 569 S.E.2d at 294 (quoting Withrow v. Larkin, 421 U.S.

35, 47, 43 L. Ed. 2d 712, 723-24 (1975), and Hope v. Charlotte-Mecklenburg Bd. of

Education, 110 N.C. App. 599, 603-04, 430 S.E.2d 472, 474-75 (1993)). We conclude

that Farber is controlling on the issue of whether respondent’s administrative

procedure constitutes a per se violation of petitioner’s right to due process.

      Petitioner attempts to distinguish Farber from this case on the grounds that

in Farber the pre-hearing knowledge of the petitioner’s case arose when the board

                                          - 22 -
             HERRON V. NC BD. OF EXAM’RS FOR ENG’RS & SURVEYORS

                                 Opinion of the Court



made a preliminary finding of probable cause to pursue the allegations against the

petitioner. However, because the board in Farber made a finding of probable cause

based upon an assessment of the evidence against that petitioner, there was more,

rather than less, opportunity for the board in Farber to develop a bias against the

petitioner than in the case now before this Court, in which respondent approved the

recommendation of the Settlement Conference Committee without review of the

evidence or even of the nature of that recommendation.

      We conclude that the trial court erred by holding that petitioner’s due process

rights were violated. We reverse the trial court’s order and remand for further

proceedings applying the standard of review discussed above, in Section II of this

opinion.

      REVERSED AND REMANDED.

      Judges STEPHENS and McCULLOUGH concur.




                                        - 23 -